UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1536


REINALDO OLAVARRIA,

                     Plaintiff - Appellant,

              v.

ROY COOPER, Governor; BARBARA GIBSON, Director of North Carolina
Human Resources; MARK MARTIN, Chief Justice; CHARLTON A. ALLEN,
Chair of the North Carolina Industrial Commission; ZACHARY PADGET; RANA
BADWIN, in her Official Capacity; ALEXANDER WALTON, in his Official
Capacity; ERIKA FRAZIER, in her Official Capacity; MANDY COHEN, NCDHHS
Secretary,

                     Defendants - Appellees,

              and

STATE OF NORTH CAROLINA,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cv-00590-D)


Submitted: August 22, 2019                                     Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Vacated and remanded by unpublished per curiam opinion.


Reinaldo Olavarria, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Reinaldo Olavarria appeals the district court’s order granting Defendants’ motions

to dismiss his federal complaint raising several constitutional and civil rights claims,

including a discrimination claim brought pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018) (Title VII). The

district court dismissed Olavarria’s Title VII claim because Olavarria failed to plead that

he adminstratively exhausted the claim. Soon after the district court granted Defendants’

motions, however, the Supreme Court issued its opinion in Fort Bend Cty., Tx. v. Davis,

139 S. Ct. 1843, 1850 (2019), in which the Court held that Title VII’s charge-filing

requirement is not jurisdictional. We thus vacate the district court’s order and remand for

further consideration in light of Davis. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            3